Honorable Robert S. Calvert      Opinion No. c-692
Comptroller of Public Accounts
Austin, Texas                    Re:   Payment of Registration
                                       Fees on facts submitted.
Dear Mr. Calvert:
          Your request for an opinion on the above subject
matter reads as follows:
         "I have been presented with two accounts for the
    payment of registration fees, each being incurred under
    somewhat different circumstances.
         "1 . A registration fee of $5C.O0 was paid in the
    name of the State of Texas to attend a conference spon-
    sored by the Urban Transportation Committee of the
    Greater Chamber of Commerce of Pittsburg. A copy of
    the program is attached.
         "2. A registration fee of $10.00 was paid to
    attend the Uniform Commercial Code Institute, the
    meeting being held in San Antonio. Attached to the
    account is a receipt for the registration fee which
    is signed by an executive secretary for the San Antonio
    Bar Association.
         "House Bill No. 12, acts of the 59th Legislature,
    Article 5, the appropriation bill under which we are
    now operating provides in part:
         "'The provisions set forth in this and all other
    Articles of this Act are limitations on the appropria-
    tions made in this -
                       Act.'
         "The limitation as to payment of registration
    fees found in Article 5 reads as follows:
         "'RESTRICTION ON REGISTRATION FEES. None of the
    monies appropriated in this act may be expended for dues,
    registration fees or any kind of similar expense incurred
    in joining or attending any type of organization, unless
    the membership is in the name of the State of Texas.'
                            -3326-
Hon. Robert S. Calvert, page 2 (c-692)


          'In view of restrictions as to registration fees
     for attending organized gatherings, would this provision
     be violated by paying the registration fees incurred
     under the conditions set out above?
          'The appropriation against which it is requested
     that the fees be paid is found in Article 6 of the
     appropriation bill under which we are now operating."
          The answer to the questions posed in your request is
governed by the principles of law announced in Attorney General's
Opinions c-671 (1966) and C-571 (1965) and authorities cited
therein.
          In Attorney General's Opinion C-571 it was held that
the Texas Water Development Board may pay from appropriated
funds the tuition fees of two employees to attend an eight-day
course in Earth Control and Investigation conducted by the
Bureau of Reclamation, Denver Laboratories, and the registration
need not be made in the name of the State. It was specifically
stated in C-5712
          "The above quoted provision of the App,ropriations
     Bill would prohibit expenditure of such funds for such
     purposes only if the provision, in this situation, did in
     fact require registration in the name of the State of
     Texas and this were not complied with. It could be
     argued that the course of instruction conducted by the
     Bureau of Reclamation was a 'type of organization' and
     the registrations must be in the name of~the State of
     Texas if the tuition is to be paid from such appropriated
     funds. However, in this particular instance, inasmuch
     as the Bureau of Reclamation is an agency of the United
     States the term 'organilation1 would not be applicable.
     In holding that the word 'organization' did not apply
     to the United States, the New Hampshire Supreme Court
     in the case of Farm Mutual Auto Ins. Co. v. Manson, 54
     A2d 580, 583; 94 N H 389' t t d 'c t i 1 "organiza-
     tion" is not commonly emp!.otet "in'spe%itgno",the United
     States.'
          "Therefore, it is the opinion of this office that
     such Section 18, of Article V, of House Bill 12, Acts of
     the 59th Legislature, does not require, as a prerequisite
     to expenditure of ap&ropriated funds, that registration
     at courses conducted by the Bureau of Reclamation be
     made in the name of the State of Texas. However, there
     is no reason why the registrations could not be made in
     the name of the State of Texas."
                           -3327-
Hon. Robert S. Calvert, page 3 (C-692)


          Likewise, in Attorney General's Opinion c-671, it
was held that appraisers employed by the Veterans' Land Board
may attend an appraisal school at Texas A&M University and
have their registration fees paid by the State.
          Attached to your request is the statement by the
head of the agency informing that the training and information
made available to the employees involved was for the furtherance
of the governmental duties imposed upon the agency and was
directly and substantially related to the performance of such
governmental functions. In this connection, it was held in
Attorney General's Opinion c-671, supra.:
         "In prior questions of this nature, this office has
    consistently employed two basic criteria: (1) Whether the
    training described will be directly and substantially used
    to,facilitate the governmental duties and functions of the
    State agency requesting such training; and (2) Do the facts
    establish that there is a reasonable, substantial and direct
    relationship between the purpose of the training and the
    accomplishment of the governmental functions entrusted to
    the employee? Attorney General's Opinions W-83   (1957),
    w-233   (1957),   W-433    (1958).”

          In view of the foregoing, you are advised that the
registration fees to attend the conference sponsored by the
Urban Transportation Committee of the Greater Chamber of Commerce
of Pittsburg, and the registration fee to attend the Uniform
Commercial Code Institute may be paid.      ~
                              SUMMARY
         Registration fees necessary to attend courses of
    instruction deemed necessary to the furtherance of
    governmental duties imposed upon a State agency may be
    paid by such State agency. Attorney General's Opinions
    C-571 (1965) and c-671 (1966).
                                       Yours very truly,
                                       WAGGONER CARR
                                       Attorney General of Texas




                                                             General
JR:sck                        -332th
Hon. Robert S. Calvert, Page 4 (C-692)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Linward Shivers
Charles Ear-dwell
W. 0. Shultz
Pat Bailey
APPROVED FOR THE ATTOPxNEYGENERAL
BY: T. B. Wright




                             -3329-